EXHIBIT 10.1

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of November 12, 2017, by and among ARC GROUP
WORLDWIDE, INC., a Utah corporation (the “Parent”), ADVANCED FORMING TECHNOLOGY,
INC. a Colorado corporation (“AFT”), ARC WIRELESS, INC., a Delaware corporation
(“Wireless”), FLOMET LLC, a Delaware limited liability company (“Flomet”), 3D
MATERIAL TECHNOLOGIES, LLC, a Delaware limited liability company (“3D
Material”), QUADRANT METALS TECHNOLOGIES LLC, a Delaware limited liability
company (“Quadrant”), ARC METAL STAMPING, LLC, a Delaware limited liability
company (“Stamping”), ADVANCE TOOLING CONCEPTS, LLC, a Colorado limited
liability company (“Tooling”), and THIXOFORMING LLC, a Colorado limited
liability company (“Thixoforming” and together with AFT, Wireless, Flomet, 3D
Material, Quadrant, Stamping and Tooling, each a “Borrower” and collectively,
the “Borrowers”), the Lenders party hereto, and the Administrative Agent (as
defined below).

RECITALS:

WHEREAS, the Parent, the Borrowers, the Lenders and Citizens Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, are parties to the Second Amended and Restated Credit
Agreement, dated as of September 29, 2016, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of March 21,
2017, as further amended by that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated of May 12, 2017, and as further amended by that
certain Third Amendment to Second Amended and Restated Credit Agreement, dated
of September 21, 2017 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement; and

WHEREAS, the Parent and the Borrowers wish to amend the Credit Agreement on the
terms set forth herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as provided for herein.

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1. Interpretation.

1.1 Interpretation.  This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Sections 1.02,  1.03,
 1.04,  1.05 and 1.06 of the Credit Agreement.

Section 2. Amendment to Credit Agreement.

2.1 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Credit
Agreement is hereby amended by adding the following new defined terms in
appropriate alphabetical order:

“Availability Block Amount” means $1,250,000.”



1

 

--------------------------------------------------------------------------------

 



“Fourth Amendment Effective Date” means November 12, 2017.”

“Fourth Amendment Liquidity Infusion” means receipt by Parent after the Fourth
Amendment Effective Date of Net Cash Proceeds from junior capital (including by
means of an issuance of Equity Interests permitted hereunder) or Other
Subordinated Debt, in each case, on terms and conditions acceptable to the
Administrative Agent.

“Other Subordinated Creditor” means any holder of Other Subordinated Debt from
time to time.”

“Other Subordinated Debt” means unsecured Indebtedness incurred by the Parent to
any Other Subordinated Creditor, on terms and conditions acceptable to the
Administrative Agent including maturity, fees, repayment, covenants,
subordination and interest (including that the interest rate applicable to any
such Indebtedness shall in no event be in excess of the interest rate payable on
the Closing Date Subordinated Indebtedness as in effect on the Fourth Amendment
Effective Date and any interest payable on such Indebtedness shall only be
payable in kind).”

“Other Subordinated Loan Documents” means all agreements, instruments and
documents now or hereafter executed and delivered to the Administrative Agent by
the Parent or any of its Subsidiaries related to the Other Subordinated Debt.”

“Subordinated Interest Reserve” means a reserve against the Borrowing Base and
Availability, in an amount as the Administrative Agent shall deem necessary or
appropriate in its reasonable credit judgment exercised in good faith, with
respect to interest payments on the Closing Date Subordinated Indebtedness
projected by the Administrative Agent to be paid or accrued during the twelve
month period commencing on the Fourth Amendment Effective Date.

2.2 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the definition of “Line
Cap” in its entirety as follows:

“Line Cap” means at any time, the lesser of (a) the aggregate Revolving
Commitment and (b) the Borrowing Base; provided that for any determination of
“Line Cap” pursuant to Sections 2.01, 2.03 and 4.02(d), the Borrowing Base shall
be deemed to be reduced by the Availability Block Amount.

2.3 Amendment of Section 1.01 (Defined Terms).  Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the definition of
“Reserves” in its entirety as follows:

“Reserves” means reserves in such amounts, and with respect to such matters, as
the Administrative Agent shall deem necessary or appropriate in its reasonable
credit judgment exercised in good faith, against the Borrowing Base or
Availability, including without limitation with respect to (i) price
adjustments, damages, unearned discounts, returned products or other matters for
which credit memoranda are issued in the ordinary

2

 

--------------------------------------------------------------------------------

 



course of any Loan Party’s business; (ii) potential dilution related to
Accounts; (iii) shrinkage, spoilage and obsolescence of any Loan Party’s
Inventory; (iv) slow moving Inventory; (v) other sums chargeable against the
Borrowers as Revolving Loans under any section of this Agreement; (vi) amounts
owing by any Loan Party to any Person to the extent secured by a Lien on, or
trust over, any interest in any kind of property or asset of any Loan Party,
whether real, personal or mixed, or tangible or intangible; (vii) amounts owing
by any Loan Party in connection with Obligations under Secured Hedge Agreements
and Cash Management Obligations; (viii) rent for locations at which Inventory is
stored and as to which the Collateral Agent has not received a satisfactory
landlord’s agreement or bailee letter, as applicable, (ix) the Colorado
Environmental Reserve, (x) the Subordinated Interest Reserve and (xi) such other
specific events, conditions or contingencies as to which the Administrative
Agent, in its reasonable credit judgment exercised in good faith, determines
reserves should be established from time to time hereunder; provided, that,
notwithstanding the foregoing, the Administrative Agent shall not establish any
Reserves in respect of any matters relating to any items of Collateral that have
been taken into account in determining Eligible Accounts or Eligible Inventory,
as applicable.

2.4 Amendment of Section 2.03 (Prepayments).  Section 2.03(b)(v) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(v)Not later than the fifth Business Day after the closing of any offering or
sale of Equity Interests by or any capital contribution to the Parent (other
than to the extent constituting any Fourth Amendment Liquidity Infusion and
other than to the extent constituting any Excluded Contribution, but including
any Cure Amount), the Borrowers will prepay the Loans hereunder in an amount
equal to 100% of the amount, if any, of such Net Cash Proceeds.”

2.5 Amendment of Article VI.  Article VI of the Credit Agreement is hereby
amended by adding a new Section 6.22 as follows:

“Section 6.22.  Fourth Amendment Liquidity Infusion.  On or prior to January 31,
2018, Parent shall have received aggregate Net Cash Proceeds from one or more
Fourth Amendment Liquidity Infusions of not less than $5,000,000 disregarding
any Net Cash Proceeds used to replace, retire or otherwise replace any prior
Fourth Amendment Liquidity Infusion.”

2.6 Amendment of Section 7.03 (Indebtedness).  Section 7.03 of the Credit
Agreement is hereby amended by deleting “and” immediately following the
semicolon at the end of subclause (t), adding “and” immediately following the
semicolon at the end of subclause (u), adding the following new subclause (v):

“(v)Indebtedness under the Other Subordinated Loan Documents in an aggregate
principal amount not to exceed 85% of the amount permitted to be incurred
pursuant to Section 7.03 of the Closing Date Subordinated Loan Agreement (and
the corresponding provision of any other Subordinated Loan Agreement), but only
if such Indebtedness is effectively subordinated to the Obligations pursuant to
the terms of a

3

 

--------------------------------------------------------------------------------

 



subordination agreement, in form and substance satisfactory to the
Administrative Agent, between the applicable Other Subordinated Creditor and the
Administrative Agent.”

 

2.7 Amendment of Section 7.13 (Payments, Prepayments, etc. of Indebtedness;
Earn-Out Payments).  Section 7.13(a) of the Credit Agreement is hereby amended
by deleting “and” immediately following the semicolon at the end of subclause
(iv), adding “and” immediately following the semicolon at the end of subclause
(v), and adding the following new subclause (vi):

“(vi)on or prior to the fifth Business Day after the closing of any Fourth
Amendment Liquidity Infusion resulting from an offering of Equity Interests, or
such later date as agreed to in writing by the Administrative Agent, the
Borrowers shall be allowed to prepay the Other Subordinated Debt, if any, in an
aggregate amount not to exceed the amount of Net Cash Proceeds of such offering
of Equity Interests.”

 

2.8 Amendment of Section 7.14 (Financial Covenant).  Effective as of October 1,
2017, Section 7.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 7.14.  Financial Covenant. 

(a)Permit the Fixed Charge Coverage Ratio as of the last day of any period of
four consecutive fiscal quarters ending on or after December 31, 2018 to be less
than the greater of (i) 1.10 to 1.00 and (ii) the maximum fixed charge coverage
ratio (as such term is defined in the Subordinated Loan Documents) or equivalent
ratio permitted under the Subordinated Loan Documents as of such day.

(b)At any time on or prior to December 31, 2018, permit Availability to be less
than (i) until the earlier of (A) the date of the Fourth Amendment Liquidity
Infusion and (B) January 31, 2018, $1,250,000 and (ii) at any time thereafter,
$3,500,000.

2.9 Amendment of Section 8.04 (Equity Cure).  Section 8.04 of the Credit
Agreement is hereby amended by replacing each reference to “Section 7.14”
contained therein with “Section 7.14(a)”.

Section 3. Effectiveness.

3.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following condition precedent:

(a) this Amendment shall have been (i) executed by the Parent, each Borrower,
the Administrative Agent and each Lender and (ii) acknowledged by each of the
other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent;

(b) and all fees of counsel to the Administrative Agent incurred in connection
with this Amendment that are required to be paid pursuant to Section 10.04 of
the Credit Agreement and for which the Borrowers shall have received an invoice
on or prior to the date hereof shall have been or will be substantially
simultaneously paid; and

(c) the Parent shall have delivered to the Administrative Agent an executed fee
letter, dated as of the date hereof, in form and substance satisfactory to the
Administrative Agent, documenting the

4

 

--------------------------------------------------------------------------------

 



payment of fees to the Administrative Agent as separately agreed, and such fees
shall have been or will be substantially simultaneously paid.

3.2 Amendment Effective Date.  So long as the conditions precedent set forth in
Section 3.1 above are satisfied on or prior to November 12, 2017, this Amendment
shall be effective as of November 12, 2017.

Section 4. Affirmation.

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Credit Agreement, the
Guarantee and Collateral Agreement and each of the other Loan Documents shall
remain in full force and effect and shall be unaffected hereby.

Section 5. Representations and Warranties.    Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

5.1 Power and Authority.   It has all requisite power and authority to execute
and deliver this Amendment and perform its obligations hereunder.

5.2 Authorization.  It has taken all necessary corporate or limited liability
company action, as applicable, to duly authorize the execution and delivery of,
and performance of its obligations under, this Amendment and this Amendment has
been duly executed and delivered by its duly authorized officer or officers.

5.3 Non-Violation.  The execution and delivery of this Amendment and the
performance and observance by it of the terms and provisions hereof (a) do not
violate or contravene its Organization Documents or any applicable Laws or (b)
conflict with or result in a breach or contravention of any provision of, or
constitute a default under, any other agreement, instrument or document binding
upon or enforceable against it.

5.4 Validity and Binding Effect.  Upon satisfaction of the conditions set forth
in Section 3.1 above, this Amendment shall constitute a legal, valid and binding
agreement of such Loan Party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.

5.5 Representations and Warranties in the Credit Agreement.  The representations
and warranties of each Loan Party contained in the Credit Agreement as modified
hereby are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date.

5.6 No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with this Amendment or the execution, delivery,
performance, validity or enforceability of this Amendment, except consents,
exemptions, authorizations, approvals, filings and actions which have been
obtained or made and are in full force and effect.



5

 

--------------------------------------------------------------------------------

 



5.7 No Event of Default.  No Default or Event of Default exists before, nor will
occur immediately after, giving effect to this Amendment or as a result of
observing any provision hereof.

Section 6. Miscellaneous.

6.1 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

6.2 Survival of Representations and Warranties.  All representations and
warranties made hereunder shall survive the execution and delivery of this
Amendment.

6.3 Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.4 Headings.  The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.5 Loan Documents Unaffected.  Each reference to the Credit Agreement in any
Loan Document shall hereafter be construed as a reference to the Credit
Agreement as modified hereby.  Except as otherwise specifically provided, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any provision of the Credit Agreement or any other Loan Document,
including, without limitation, the guarantees, pledges and grants of security
interests, as applicable, under each of the Collateral Documents, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.  This Amendment is a Loan Document.

6.6 Entire Agreement.  This Amendment, together with the Credit Agreement and
the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

6.7 Acknowledgments.  Each Loan Party hereby acknowledges that:

(a) it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

(b) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated by this Amendment and by the
other Loan Documents;

(c) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(d) the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;



6

 

--------------------------------------------------------------------------------

 



(e) the Lenders and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lenders have no obligation to disclose
any of such interests to the Loan Parties or any of their respective Affiliates;
and

(f) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

6.8 Release.  Immediately upon the execution and acceptance of this Amendment,
each Loan Party and each of their respective successors, assigns, subsidiaries,
affiliates, insurers, employees, attorneys, agents, representatives and other
persons and/or entities connected therewith, hereby fully and forever
compromises, settles, releases, acquits and discharges the Administrative Agent,
the Lenders, the Arranger and their respective Affiliates and each of their and
their Affiliates’ present, former and future directors, officers, employees,
agents, partners, trustees, advisors or other representatives and other persons
and/or entities connected therewith (collectively, the “Released Parties”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions, causes of action (whether at law and/or in equity) and
obligations of every nature whatsoever (whether liquidated or unliquidated,
known or unknown, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, fixed or contingent) that each Loan Party has, had and/or may claim
to have against any of the Released Parties which arise from or relate to any
actions which any of the Released Parties have and/or may have taken or have
and/or may have omitted to take prior to the date this Agreement was executed
and, without limiting the foregoing, with respect to the Credit Agreement and/or
any documents executed and/or delivered in connection with the foregoing.

6.9 Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

6.10 Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARENT,
EACH BORROWER, AND EACH GUARANTOR BY ITS ACKNOWLEDGMENT HEREOF HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

6.11 Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature page follows]

 



7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

Advanced Forming Technology, Inc., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

ARC WIRELESS, INC., as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

FLOMET LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

 

3D MATERIAL TECHNOLOGIES,  LLC, as a Borrower

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

QUADRANT METALS TECHNOLOGIES LLC, as a Borrower

 

 

By:  /s/ Drew M. Kelley

Name:  Drew M. Kelley

Title:  CFO

 





 

--------------------------------------------------------------------------------

 



THIXOFORMING LLC, as a Borrower

By:  /s/ Drew M. Kelley

Name:  Drew M. Kelley

Title:  CFO

ARC METAL STAMPING, LLC, as a Borrower

By: /s/ Drew M. Kelley

Name:  Drew M. Kelley

Title:  CFO

 

ADVANCE TOOLING CONCEPTS, LLC,  as a Borrower

By: /s/ Drew M. Kelley

Name:  Drew M. Kelley

Title:  CFO

ARC GROUP WORLDWIDE, INC., as the Parent

By: /s/ Drew M. Kelley

Name: Drew M. Kelley

Title: CFO

 

 

 

 

 

CITIZENS BANK, N.A., as Administrative Agent and Collateral Agent and as a
Lender

By:

/s/ Kenneth Wales

 

Name:

Kenneth Wales

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------